IN THE       COURT OF
                                         CRIMINAL APPEALS

            HILLIAM HERNANDEZ                      §
                    APPELLANT                      §
                                                   §
                   V/S.                         '§          APPELLANT COURT NO. 01-13 -00825-CR
                                                 §
                                                 §          TRIAL .COURT NO.1295152
                                                 §
            THE STATE OP TEXAS                     §
                          APPELLEE                 §

     MOTION FOR THIS COURT TO ORDSfi APPELLANT ATTORNEY KURT B» WSNT2 TO                                 FULLY

     COMPLY WITH THIS COURT'S PRIOR RULING AND 3ENEW HIS 90 EXTENTION TO FILE

     APPLICANT S PETITION FOR DISCRETIONARY REVIEW ONCE COMHSEL GOMPUBS*

VM   HONORABLE COURT.*

     COMES mU, WILLIAM HERNANDEZ/ PRO SEy ??0VA«T, SUBMITS THIS MOTION REQUESTING
     THIS COURT TO ORDER KURT B. WEMTZi APPELLANT ATTORNEY, TO COMPLY WITH THIS
     COURT'S PRIOR RULING, TO PROMPT. Y SEND APPELLANT HIS APPEAL BRIEF/ STATE S
     BRIEF AN» Tlie FIRST COURT OF APPEALS OF HOUSTON'S OPINIO!!.

                                                       I. FACTS OF THE MOTION           ":'"• •'- •—•••—
     MR.HES'fZ FAILED TO COMPLETELY COHPLY WITH                   THIS COURT'S; .ORDp:; JE;. ;DI4; SEND
APPiLLANT'SfBRIEFjiAMD .PART OP STATE S BRIEF, HOWEVER HE LEFT OUT PAGES 27 AND 28
OF STAP*iS BRIEF; fARD ENTIREi:OPIiSlON          FROM *H£ FIRST COURT. 0,F APPEALS,,OF HOUSTON,.
AS TlliS[.COIWI- IS; AWARE,   WITHOUT 'THE COURT'S 0PISJJON .IT'S IMPOSSIBLE FOR APPELLANT
TO FILE HIS-PETITION FOR DISCRETIONARY             REVUW        SEE   MOTION, FOR EXTENSION OF TIME
TO FILE PETITION FOR DISCRETIONARY REVIEW .....PILED APPROX.                  27TH DAY OF FEB.                2015 IS

THE COURT OP CRIMINAL APPEALS          IS AUSTIN


                                                   "2. PRAYER                                                    >
     WILLIAM HERNANDEZ, APPELLANT, AND PRO SE/tKWANT^ PRAY'S THIS COURT WILL ORDgS
KURT B.HENTZ, APPELLANT'.5          ATTORNEY,, TO COMPLY WITH THIS COURT'S PRIOR RULING.. TO
PROMPTLY    SEND APPELLANT THE APPELLANT COURT'S OfISIOH/OF THE ABOVE CAUSE NUMBER
NUMBER ALONG HITH PASES        27    AND ?8   OF STATES         BRIEF. APPELLANT ALSO PRAY'S THIS
HONORABLg-COUBT-GRANT APPELLANT ANOTHER 90 DAY EXTENSION TO FILE HIS PETITION fOR
!)ISe^ffiq.NARy:;;:REVI,C^;cB£Gippq ?Tll£ DATE APPELt»AJjT^RECEIVES ,fTHE, .OPI-MION? THIS
DELAYER. fIJ4NG6WAS,?5r^                                               \..    .^   ;•>,.,,. •••••,••;•    '
     s-'-"Ste^;irMriHfM ;-'' ww^i'Vi          ;•> '-si   v.y.     :u^ RESPECTFULLY SUBMITTED.
        RECEIVED'IN
  COURT OF CRIMINAL APPEALS                        T* ;'"" vi         *-     WILLIAM HERNANDEZ
           APR 23 2015"        '       - - -           :,,,,,, ,f:TDC.       TDC       ,88915 ,889157
                                                                             PROSE LITIGANT



      AbeiAcosta,Cierk
                                                 2.


                                   CERTIFICATE OF SERVICE


               I HEREBY CERTIFY THAT THIS DOCUMENT WAS PLACED IN THE


               U S P.O. MAIL BOX AT THE W.P. CLEMENTS UNIT IN POTTER


               COUNTY TX,    AND    MAILED TO:    THE TEXAS COURT OF CRIMINAL


               APPEALS,   AUSTIN,.ON THE 2QTH DAY OF APRIL.            2015




                                                  RESPECTFULLY SUBMITTED



                                                      WILLIAM HERNANDEZ
                                                      PRO   SE LITIGANT




                                         DECLARATION


               I WILLIAM HERNANDEZ       HEREBY DECLARE UNDER THE PENALTY


               OF PERJURY     AND THE FORGOING INFORMATION IS TRUE AND


               CORRECT TO THE BEST OF MY KNOWLEDGE...


                                                  RESPECTFULLY SUBMITTED



                                                      WILLIAN HERNANDEZ
                                                      PRO SE LITIGANT




NOTE;

THESE TWO PAGES,   A MOTION    SENT TO THE COURT OF CRIMINAL APPEALS REQUESTING THEY
ORDER KURT B   WENTZ   APPELLANT S APPELLANT ATIORNEY            TO   COMPLY   WITH   THE COURT OF

CRIMINAL APPEALS PRIOR ORDER TO SEND APPELLANT HIS APPELLANT BRIEF, STATES BRIEF,
AND THE OPINION FROM 0.     THE FIRST COURT OF APPEALS AT HOUSTON.